BY THE COURT
(charging jury). The course proposed by the prisoners’ counsel had been an unusual one. Nevertheless, the court would say that the counsel for the prisoners had a strict legal right to call upon the jury to decide the law and the facts in a criminal case, but the court in such a case would fully express their opinion to the jury what the law was, and felt bound in the present case to charge the jury distinctly and positively upon the points raised by the prisoners’ counsel. •.
In the first, place, they would charge the jury that the locus in quo where the offence was committed was clearly within tl.e admiralty and maritime jurisdiction of the United States and of this court. . That the act of 1835, was different from the act of congress of 1790. In one case the statute had said that the offence if committed on the high seas, or any other waters within the admiralty and maritime jurisdiction of the United States, this court should have jurisdiction. In the first act of 1790, the offence must have been committed in a place under the sole and exclusive jurisdiction of the United States, out of the jurisdiction of any particular state. That the jurisdiction of the United States court, under the act of 1835, extended to all places and waters where the tide ebbs and flows.
To the next point, the court charged the jury, that it was incumbent upon the prisoners to satisfy the jury that the crew left on board were incompetent in point of numbers to navigate the vessel safely at sea; they had furnished no evidence on this point, and the master was invested by law, in the absence of any proof to the contrary, with a discretion as to the number of men that would be required to navigate his vessel. All parties were interested, the master as well as the crew, to go to sea with a sufficient number of men and not short-handed, and the law would presume that he did the best for all parties of whatever was necessary to be done, until proof had been offered to the contrary;
To the third point, the court said that they charged the jury, that the pilot was within the intent, spirit, and meaning of the act of congress, an officer on board of the vessel, and as such the prisoners were bound to have obeyed the lawful orders and commands of the pilot on board when he had rendered himself on board to pilot the vessel to sea; that the navigation laws clearly contemplated that a pilot should be employed to take out and bring in vessels. This was the common maritime usage and custom of all nations; and that the jury in the present case were bound to consider that the pilot’s orders to put the vessel to sea was a lawful order of the master or other officer of the ship, and that a refusal to obey the pilot was a refusal and neglect of the proper duty of the prisoners on board of such ship, and rendered them clr’riy liable under the act of congress.
To the fourth point, the court stated that the shipping articles had not been produced, and that ■ if the prisoners were really ordered to go a voyage they had not shipped for, they should have made the objection at the time of their refusal to do duty, which they had not done. The court, under the circumstances, would presume that the orders given by the pilot were such as show that the prisoners were bound to obey by the terms of the shipping articles, and, if so, the jury ought- to convict the prisoners.
The jury thereupon retired and came into court and said they found the prisoners guilty in manner and form charged in the indictment.
THE COURT on a subsequent day passed sentence and ordered the prisoners to be confined in the county gaol for 60 days and pay a fine of $1 each.